DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19th 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed January 19th 2022 has been entered and made of record.  Claims 1, 12, 14, 16 and 17 have been amended.  Claims 1-17 are pending.
	Applicant’s remarks in view of the newly presented amendments have been considered and found to be persuasive.  However new art, USPN 2012/0274782 to Kitaguchi et al is cited to teach the newly added claim limitations below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2018/0285634 to Varadarajan et al. and 2012/0274782 to Kitaguchi et al.

With regard to claim 1, Varadarajan discloses an image recognition apparatus comprising: 
circuitry (Fig. 2, system 110) configured to: 
input an image of an object captured by a 5camera (Fig. 2, image capture system 208); 
divide, based on a predetermined positioning point, the image into a plurality of divided regions, set a process region that comprises a respective one of the divided regions, and set a rotation of the process 10region so that a positional relationship between up and down of the object in the process region matches up (Fig. 8 and Fig. 5, steps 424-436, the image is divided into regions such as foreground and background (424) and detected persons regions (426) of the image. Process regions are set for identified detected persons which are designated by bounding boxes (428, 430).  Each bounding box has an orientation determined (434,436) using an angle made by a line joining a center of the bounding box and the center of the image with the horizontal axis); and 
perform the set rotation to a portion of the image corresponding to the process region and perform a 15recognition process to the portion of the image after the rotation to detect a presence of the object  (Fig. 5, steps 444, 446, 448, the person detected bounding boxes or divided and designated process regions are then rotated.  After the rotation is performed additional recognition process is performed on the identified person’s parts in order to identify positions of parts indicating poses (Fig. 6, steps 450-456).
Varadarajan does not disclose dividing the image into a plurality of divided regions using rays, 
Set a process region that comprises a respective one of the divided regions so as to fully include the object on a boundary of the respective one of the divided regions.
Kitaguchi discloses s similar overhead imaging and person detection as that of Varadarajan, and explicitly teaches dividing the image in rays so as to fully include the object on a boundary of the respective one of the divided regions (Figs. 8A-8H, 9, 12A-12E and 13F-13K, and paragraphs [0064]-[0070]).  Kitaguchi teaches that when an object occurs on a boundary between divided regions that the image is rotate such that the object resides entirely within a single region and not on the boundary.  Both Kitaguchi and Varadarajan are directed to recognizing people in images taken by an overhead fish eye style camera.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the image division boundary adjustment taught by Kitaguchi in combination with the object recognition Varadarajan in order to perform recognition on a whole unsegmented object or person in order to achieve better recognition results.

With regard to claim 2, Varadarajan discloses the apparatus according to Claim 1, wherein the circuitry is further configured to: 
perform rotation of a result of the recognition process, the rotation of 20the result being a rotation opposite to the set rotation, to convert the result of the recognition process into a result of the image that has been input (Fig. 5 steps 444-448, the detected ; and 
output the result of the image that has been input (Fig. 6, steps 450-456, the rotated images are output for further recognition of the persons parts).

With regard to claim 3, Varadarajan discloses the apparatus according to Claim 1, wherein the 25recognition process comprises a process for detecting a location of the object in the image (Fig. 5, steps 422-426, people are detected at their respective location within the image and the scene of the room).

With regard to claim 4, Varadarajan discloses the apparatus according to Claim 1, wherein the- 24 - predetermined positioning point is a location in the image where two portions of the object are overlapping (Fig. 5, steps 428, 430 and 432, bounding boxes are generated for each person as well as around groups of multiple detected people).

With regard to claim 5, Varadarajan discloses the apparatus according to Claim 1, wherein an angle of the set rotation is determined such that an 5angle of a straight line connecting two portions of the object in the process region falls within a predetermined range (Fig. 5, step 436, the angle made by a line joining a center of the bounding box and the center of the image horizontal axis is determine).

With regard to claim 6, Varadarajan discloses the apparatus according to Claim 1, wherein the process region is rectangular (Fig. 8).

With regard to claim 7, Varadarajan discloses 10the apparatus according to Claim 3, wherein the object comprises a person (Fig. 8).

With regard to claim 8, Varadarajan discloses the apparatus according to Claim 4, wherein the object comprises a person, and the two portions of the object comprise a head and a foot of the person (paragraph [0014], the bonding box is rotated so that the head is at the top and feet at the bottom).

With regard to claim 9, Varadarajan discloses 15the apparatus according to Claim 1, wherein, in the recognition process, an image is created by rotating the process region (paragraph [0014], the bounding boxes are rotated for further recognition processing).

With regard to claim 10, Varadarajan discloses the apparatus according to Claim 9, wherein, in the recognition process, images are created by rotating 20the process region, and the images are connected to create a single image (paragraph [0014], the bounding boxes are rotated for further recognition processing).

With regard to claim 11, Varadarajan discloses the apparatus according to Claim 9, wherein the circuitry is further configured to, in response to an input of a point in the image, generate images, in which 25the point is set as the predetermined positioning point, and to display the generated images side by side (Figs. 8 and 9, points are determined for the image and bounding boxes for multiple identified people are displayed with the image).

With regard to claim 12, the discussion of claim 1 applies.  Varadarajan discloses circuitry to perform the functional steps listed in claim 1 (Fig. 2, CPU 202, Image capture system208, comm. circuitry 212, and output circuitry such as projector 218 and peripheral devices 220). The discussion in view of Kitaguchi also likewise applies.

the apparatus according to Claim 12, wherein the circuitry further comprises:  
20a conversion circuit configured to perform rotation of a result of the recognition processing performed by the recognition circuit (Fig. 5, step 438, the bounding boxes are rotated so that the detected persons are upright), 
the rotation of the result being a rotation opposite to the set rotation set by the setting circuit, to convert the result of the 25recognition process into a result of the image that has been input (Fig. 5, steps 444, 446 and 448, the bounding boxes are rotated counter-clockwise and then by 90 degrees minus the determined angle); and 
an output circuit configured to output the result converted by the conversion circuit (Fig. 6, the detected and rotated persons are output to a further processing for detecting and recognizing body parts).

With regard to claim 14, the discussion of claim 1 applies.  The CPU 202 and device 110 in Figs. 2 and 3 of Varadarajan are dedicated to performing the steps of the method. 

With regard to claim 15, the discussion of claims 1 and 13 apply. The CPU 202 and device 110 in Figs. 2 and 3 of Varadarajan are dedicated to performing the steps of the method of claim 13.

With regard to claims 16 and 17, the discussion of claim 1 applies.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669